Filed 12/2/15 Jones v. Badagliacco-Cabrera CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



LAURA JONES,                                                        D066359

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2012-00057375-
                                                                    CU-OE-NC)
TERRI BADAGLIACCO-CABRERA et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Earl H.

Maas III, Judge. Affirmed.

         Williams Iagmin and Jon R. Williams, for Plaintiff and Appellant.

         Lewis Brisbois Bisgaard & Smith, Marilyn R. Moriarty and Julie R. Dann, for

Defendants and Respondents.



                                                 INTRODUCTION

         Laura Jones appeals from a summary judgment in favor of Terri Badagliacco-

Cabrera and Palomar Health on Jones's claims for breach of the implied covenant of good
faith and fair dealing, defamation, negligent misrepresentation, and violation of civil

rights. Jones contends we must reverse the judgment because, for numerous reasons, the

trial court improperly found there were no triable issues of material fact as to any of her

causes of action. We disagree and affirm the judgment.

                                     BACKGROUND

       Palomar Health hired Jones as a full-time registered nurse in June 2008. Her

employment was governed by a collective bargaining agreement between Palomar Health

and the California Nurses Association (association). Article 3.A.8 of the collective

bargaining agreement provided: "Subject to the provisions contained in this Agreement

and the laws and regulations governing patient care and the practice of nursing, [Palomar

Health] has the right to operate its business, which includes the exclusive right to

determine, change, discontinue, alter, or modify in whole or in part, temporarily or

permanently, any of the following: [¶] . . . [¶] Reasonable standards of performance, and

whether any employee meets such standards." Article 6.A of the collective bargaining

agreement provided: "A Registered Nurse who has successfully completed the

probationary period may only be disciplined or discharged for just cause."

       On January 16, 2012, at around 8:30 a.m., while Jones was working in Palomar

Health's trauma unit, she received test results indicating one of her patients had a

critically low potassium level. Based on the patient's potassium level, a standing

physician's order (potassium protocol) required the administration of potassium to the

patient. Jones knew from the patient's test results and the potassium protocol, she had to

administer potassium to the patient. However, by 9:45 a.m., she still had not

                                              2
administered the potassium. According to her, she was in the process of administering

the potassium when Cabrera, also a registered nurse, ordered her to go on a break. She

had not administered potassium earlier because she had been discussing the patient with

the hospitalist, following the hospitalist's order to administer additional fluids, locating

the potassium protocol, and then changing the patient's intravenous lines to prevent the

potassium from being administered with incompatible medicines.

       Before Jones went on her break, she did not inform Cabrera the patient needed

potassium. However, while Jones was on her break, Cabrera determined both that the

patient needed potassium and that Jones had not administered any. Consequently,

Cabrera administered potassium to the patient and then reported the matter to her

supervisors.

       Palomar Health commenced an investigation into Jones's failure to timely

administer potassium to the patient. Three days after the incident, while the investigation

was pending, Jones accessed the patient's medical record and made changes erroneously

indicating she had administered potassium to the patient prior to her break. Specifically,

she changed the patient's medical record to indicate she administered potassium to the

patient at 8:15 a.m., which was before she received the test results showing the patient's

need for potassium. According to Jones, she had accessed the patient's medical record to

correct charting errors she made on January 17 and had mistakenly and inaccurately

changed the patient's records for January 16.

       Palomar Health's disciplinary guidelines permit Palomar Health to take

disciplinary action against a nurse if the nurse fails to meet Palomar Health's standards of

                                               3
performance. Among the grounds for discipline stated in the guidelines are falsification

of medical records and unsatisfactory work performance or conduct, including neglect of

duty.

        A week after the incident Jones and an association representative met with

Palomar Health's director of critical care and telemetry (director). They discussed

Palomar Health's concerns regarding the patient's care and the false information added to

the patient's medical record. Two days later, Palomar Health sent Jones a written notice

of intent to terminate her employment (termination notice).

        Six days after Palomar Health sent the termination notice, Jones and an association

representative attended a pretermination, or Skelly, hearing. (See Skelly v. State

Personnel Board (1975) 15 Cal. 3d 194, 215 [holding before a public employee may be

discharged, the public employer must accord the public employee certain procedural

rights, including the right to respond orally or in writing to the person authorizing the

discharge].) Jones submitted a written response to the charges, explaining why she had

not administered the potassium prior to her break and admitting her charting was

inaccurate.

        Following the Skelly hearing, Palomar Health's interim manager of critical care

and telemetry (interim manager) provided Jones with written notice of its pretermination

response. This document informed Jones she would be discharged effective February 16,

2012. The document also informed her the grounds for discharge included her failure to

follow Palomar Health's adult inpatient care practice standards and her violation of



                                              4
Palomar Health's disciplinary guidelines. Palomar Health subsequently reported Jones's

discharge to the state Board of Registered Nursing (Board).1

       The day after Jones's discharge became effective, the association filed a grievance

on her behalf alleging Palomar Health discharged her without just cause. However, the

association declined to proceed with the grievance until the outcome of any Board

proceedings.

       Notwithstanding the pendency of her grievance and the Board proceedings, in

September 2012, Jones filed a lawsuit against Cabrera and Palomar Health. Her

operative second amended complaint (complaint) alleged causes of action for defamation

per se, libel, negligent misrepresentation, breach of the implied covenant of good faith

and fair dealing, and deprivation of property interest in violation of civil rights. The first

three causes of action are alleged against both Cabrera and Palomar Health. The last two

causes of action are alleged against Palomar Health only.

       Palomar Health and Cabrera moved for summary judgment or, alternatively,

summary adjudication on the grounds Jones's entire action was barred by the exhaustion

of administrative remedies doctrine and she otherwise could not establish the necessary


1       There were other instances during Jones's employment when Palomar Health
addressed performance deficiencies with her. In February 2009 Palomar Health placed
her on a performance development plan because she had difficulty managing her time
and was unable to provide complete and accurate assessments of her patients during
multidisciplinary rounds. In April 2009 Palomar Health gave her a verbal warning for
failing to follow doctor's orders to "type cross and transfuse" a patient and to obtain an
electrocardiogram for a patient having chest pain. In June 2009 Palomar Health
suspended her for two shifts because she failed to care for and document the care for a
patient for an entire shift. Among the care she failed to provide was a "now" order to
administer medication.
                                              5
elements to prevail on any of her causes of action. After some procedural wrangling not

directly relevant to this appeal, the trial court granted the motion, albeit without a detailed

explanation for its determination.

       While the trial court proceedings were pending, the Board filed an accusation

alleging Jones engaged in unprofessional, incompetent conduct by failing to immediately

administer potassium to the patient after learning the patient's already low potassium

levels had dropped. While this appeal was pending, Jones entered into a stipulated

settlement with the Board. As part of the settlement, and solely for purposes of the Board

proceedings, she admitted the truth of the allegations in the accusation. Consequently,

and also as part of the settlement, the Board issued a letter publicly reproving her. We

granted Palomar Health and Cabrera's motion to take judicial notice of the Board's

actions, but not the truth of any factual findings underlying them. (Evid. Code, §§ 452,

subds. (c) & (h), 459, subd. (a); Cal. Rules of Court, rule 8.252(a); Steed v. Department of

Consumer Affairs (2012) 204 Cal. App. 4th 112, 120-122.)

                                       DISCUSSION

       "Summary judgment is properly granted when the papers show there is no triable

issue as to any material fact, and the moving party is entitled to judgment as a matter of

law. [Citation.] When the defendant is the moving party, he must show either that (1)

one or more elements of a cause of action cannot be established, or (2) there is a complete

defense. [Citation.] Once that burden is met, the burden shifts to the plaintiff to show the

existence of a triable issue of fact with respect to that cause of action or defense.

[Citation.] We review the trial court's decision to grant defendant summary judgment de

                                              6
novo. We review the ruling, not the rationale." (Silva v. Lucky Stores, Inc. (1998) 65
Cal. App. 4th 256, 261 (Silva), fn. omitted.)

                                               I

                    Breach of Implied Covenant of Good Faith Dealing

       Jones's complaint alleged Palomar Health breached the implied covenant of good

faith and fair dealing inherent in the collective bargaining agreement by discharging her

without just cause.2 " 'Good cause' in the context of implied employment contracts is

defined as: 'fair and honest reasons, regulated by good faith on the part of the employer,

that are not trivial, arbitrary or capricious, unrelated to business needs or goals, or

pretextual. A reasoned conclusion, in short, supported by substantial evidence gathered

through an adequate investigation that includes notice of the claimed misconduct and a

chance for the employee to respond.' [Citation.] 'Three factual determinations are

relevant to the question of employer liability: (1) did the employer act with good faith in

making the decision to terminate; (2) did the decision follow an investigation that was

appropriate under the circumstances; and (3) did the employer have reasonable grounds


2       The complaint also alleged Palomar Health breached the implied covenant of good
faith and fair dealing by misrepresenting to others Jones "was incompetent, uncaring and
indifferent about patient care." While the record shows the collective bargaining
agreement contains a provision precluding discharge except for just cause, the record
does not show the agreement contains a provision addressing Palomar Health's ability to
report performance deficiencies to others. "The covenant of good faith and fair dealing,
implied by law in every contract, exists merely to prevent one contracting party from
unfairly frustrating the other party's right to receive the benefits of the agreement actually
made. [Citation.] The covenant thus cannot ' "be endowed with an existence
independent of its contractual underpinnings." ' [Citations.] It cannot impose substantive
duties or limits on the contracting parties beyond those incorporated in the specific terms
of their agreement." (Guz v. Bechtel National Inc. (2000) 24 Cal. 4th 317, 349-350.)
                                               7
for believing the employee had engaged in the misconduct.' " (Serri v. Santa Clara

University (2014) 226 Cal. App. 4th 830, 872-873, citing Cotran v. Rollins Hudig Hall

Internat., Inc. (1998) 17 Cal. 4th 93, 107-108 and Silva, supra, 65 Cal.App.4th at p. 264.)

If the facts are undisputed or admit of only one conclusion, the question of an employer's

liability may be decided by a motion for summary judgment. (Silva, at p. 264; Binder v.

Aetna Life Ins. Co. (1999) 75 Cal. App. 4th 832, 841.)

       Regarding the first factual determination, there is no evidence Palomar Health had

a wrongful motive in determining there was good cause for discharging Jones. While

Jones asserts Cabrera acted out of jealously or personal animus, there is no evidence

Cabrera had an investigative or decision-making role in Jones's discharge. There is also

no evidence any of the people with investigative or decision-making roles acted out of

personal animus.

       Regarding the second factual determination, "investigative fairness contemplates

listening to both sides and providing employees a fair opportunity to present their

position and to correct or contradict relevant statements prejudicial to their case, without

the procedural formalities of a trial." (Silva, supra, 65 Cal.App.4th at p. 264.) On this

point, Palomar Health provided evidence showing the director and interim manager

investigated Jones's conduct. As part of their investigation, they interviewed Jones,

interviewed Cabrera, interviewed the charge nurse, reviewed the patient's chart, and

reviewed the medication dispensing system report for the day of the incident. In addition,

the matter was reviewed by the chief nursing officer and a clinical nurse specialist. With

the assistance of an association representative, Jones presented her version of events to

                                              8
the interim manager during the investigation and to the director at the Skelly hearing. She

also submitted written responses to the grounds for discharge identified in the termination

notice. The interim manager formally replied to Jones's written responses in the letter

confirming her discharge. This process met the requisite fairness requirements and "was

appropriate given that it was conducted 'under the exigencies of the workaday world and

without benefit of the slow-moving machinery of a contested trial.' " (Silva, at p. 275.)

       Regarding the third factual determination, there is no evidence Palomar Health's

reasons for discharging Jones were trivial, arbitrary, unrelated to business needs or

pretextual. Indeed, the fact the Board investigated Jones's conduct and filed an

accusation against her establishes the conduct was genuinely concerning.

       There is also no evidence Palomar Health's decision to discharge Jones for

violating its adult inpatient care practice standards was an unreasoned conclusion

unsupported by substantial evidence. Jones does not dispute she delayed in administering

potassium to the patient and altered the patient's medical record in a manner erroneously

making it appear the delay did not occur. She also does not dispute the patient's

potassium level was critically low and potentially life threatening, or that Palomar

Health's adult inpatient care practice standards required "interventions [to be] delivered in

a manner that minimizes complications and life-threatening situations." Rather, in her

view, she acted reasonably under the circumstances and the patient did not suffer any

lasting harm from the delay in administering potassium. However, the fact she and

Palomar Health disagree in their conclusions is not sufficient evidence to create a triable

issue about whether Palomar Health's lacked reasonable grounds for its decision. (See,

                                             9
e.g., Silva, supra, 65 Cal.App.4th at p. 277 [employee's denial of wrongdoing does not

raise a triable issue regarding the reasonableness of employer's discharge decision].)

                                              II

                          Defamation and Libel Causes of Action

       " 'The tort of defamation "involves (a) a publication that is (b) false, (c)

defamatory, and (d) unprivileged, and that (e) has a natural tendency to injure or that

causes special damage." ' (Hui v. Sturbaum (2014) 222 Cal. App. 4th 1109, 1118, citing

Taus v. Loftus (2007) 40 Cal. 4th 683, 720.) Jones's defamation and libel causes of action

are based on Palomar Health's and Cabrera's alleged publication of false and defamatory

facts about Jones's professional competence to third persons in the workplace and the

community. The only evidence in the record of publications critical of Jones are

Cabrera's report about Jones's care of the patient to Palomar Health and Palomar Health's

report about Jones's discharge to the Board. Palomar Health and Cabrera contend these

publications are not actionable because Palomar Health's publication is absolutely

privileged and Cabrera's publication is conditionally privileged. We agree.

                                              A

       A publication is absolutely privileged if, among other circumstances, it is made in

an official proceeding authorized by law or during the initiation or course of any other

proceeding authorized by law and reviewable by writ of mandate. (Civ. Code, § 47,

subd. (b); Moore v. Conliffe (1994) 7 Cal. 4th 634, 640-641; Hansen v. Department of

Corrections & Rehabilitation (2008) 171 Cal. App. 4th 1537, 1546.) The privilege covers

various communications intended to instigate official investigation into wrongdoing and

                                              10
applies to all torts except for malicious prosecution. (Hansen v. Department of

Corrections & Rehabilitation, supra, at pp. 1546-1547.) Palomar Health's reporting of

the reasons for Jones's discharge to the Board is covered by the absolute privilege

because the Board is responsible for disciplining the registered nurses it licenses, Palomar

Health's report instigated an official investigation by the Board into Jones's conduct, and

the Board's decision to discipline a registered nurse's license is reviewable by writ of

mandate.3 (Bus. & Prof. Code, §§ 2750, 2761; Gov. Code, §§ 11501, subd. (a), 11523;

see, e.g. Lee v. Board of Registered Nursing (2012) 209 Cal. App. 4th 793, 796; Hansen v.

Board of Registered Nursing (2012) 208 Cal. App. 4th 664, 669.)

                                             B

       A publication is conditionally privileged if it was made "without malice, to a

person interested therein, (1) by one who is also interested, or (2) by one who stands in

such a relation to the person interested as to afford a reasonable ground for supposing the

motive for the communication to be innocent, or (3) who is requested by the person

interested to give the information." (Civ. Code, § 47, subd. (c); Hui v. Sturbaum, supra,

222 Cal.App.4th at p. 1112, fn. 2.) " ' "The existence of the privilege is ordinarily a

question of law for the court." ' " (Hui v. Sturbaum, supra, at p. 1119.)




3     Although not raised below, Palomar Health correctly points out on appeal it is also
immune from liability under Business and Professions Code section 2318, which
provides in part: [A]ny person, including, but not limited to, a … hospital … who
provides information to the board … indicating that a board licensee may be guilty of
unprofessional conduct … shall not be liable for any damages in any civil action on
account of the communication of that information to the board."
                                             11
       As Cabrera and Palomar Health share an employment relationship, they had the

requisite common interest for the privilege to apply. (King v. United Parcel Service, Inc.

(2007) 152 Cal. App. 4th 426, 440 ["[p]arties in a business or contractual relationship have

the requisite 'common interest' for the privilege to apply"]; accord, Hui v. Sturbaum,

supra, 222 Cal.App.4th at p. 1119.) Thus, the only issue is whether Cabrera acted with

malice. (Kashian v. Harriman (2002) 98 Cal. App. 4th 892, 915 [if malice is shown the

common interest privilege is not simply overcome, it never applied in the first instance].)

       " ' " 'The malice necessary to defeat a qualified privilege is "actual malice" which

is established by a showing that the publication was motivated by hatred or ill will

towards the plaintiff or by a showing that the defendant lacked reasonable grounds, for

belief in the truth of the publication and thereafter acted in reckless disregard of the

plaintiff's rights [citations].' " ' " (Hawran v. Hixson (2012) 209 Cal. App. 4th 256, 288,

citing Taus v. Loftus, supra, 40 Cal.4th at pp. 721-722.) Here, there is no evidence

Cabrera lacked reasonable grounds for believing Jones delayed administering potassium

to the patient. Indeed, this fact is undisputed. Nonetheless, Jones asserts Cabrera

maliciously reported the delay because Cabrera disliked Jones, was jealous of Jones's

recently acquired advanced trauma nurse certificate, and was covering up for her own

failure to provide the patient appropriate care. "To defeat summary judgment, [a

plaintiff] cannot rely on 'speculation, conjecture, imagination, or guesswork.' "

(Granadino v. Wells Fargo Bank, N.A. (2015) 236 Cal. App. 4th 411, 418.) As Jones's

assertions about Cabrera's motivation are no more than speculation on Jones's part, they

are insufficient to establish a triable issue of material fact. (Id. at p. 415 [a plaintiff must

                                               12
produce substantial responsive evidence to establish a triable issue of material fact and

evidence that gives rise to no more than mere speculation cannot be regarded as

substantial].) Accordingly, Jones cannot establish her causes of action for defamation

and libel and Palomar Health and Cabrera are entitled to judgment on these causes of

action as a matter of law.

                                              III

                        Negligent Misrepresentation Causes of Action

       "The elements of negligent misrepresentation are (1) the defendant made a false

representation; (2) without reasonable grounds for believing it to be true; (3) with the

intent to deceive the plaintiff; (4) justifiable reliance on the representation; and (5)

resulting harm." (Rufini v. CitiMortgage, Inc. (2014) 227 Cal. App. 4th 299, 308.)

       Jones bases her negligent misrepresentation cause of action on allegations Palomar

Health and Cabrera expressly and negligently misrepresented that her employment could

only be terminated for just cause and that she must utilize an association representative to

pursue a grievance under the collective bargaining agreement between Palomar Health

and the association.4




4     Jones also bases her cause of action on allegations Palomar Health and Cabrera
made several implied negligent misrepresentations; however, a negligent
misrepresentation claim cannot be based on an implied representation. (Lopez v. Nissan
North America, Inc. (2011) 201 Cal. App. 4th 572, 596; Diediker v. Peelle Fin. Corp.
(1997) 60 Cal. App. 4th 288, 297-298; Vega v. Jones, Day, Reavis & Pogue (2004) 121
Cal. App. 4th 282, 291, fn. 6; Wilson v. Century 21 Great Western Realty (1993) 15
Cal. App. 4th 298, 306; Huber, Hunt & Nichols, Inc. v. Moore (1977) 67 Cal. App. 3d 278,
304.)
                                              13
         As to the first alleged misrepresentation, that Jones could not be discharged except

for just cause, there is no evidence this representation was false. The collective

bargaining agreement expressly provides, "A Registered Nurse who has successfully

completed the probationary period may only be disciplined or discharged for just cause."

While the parties dispute whether Palomar Health actually had good cause to discharge

Jones, the existence of this dispute is not tantamount to evidence the representation was

false.

         As to the second alleged misrepresentation, that Jones had to utilize an association

representative to pursue a grievance, there is no evidence this representation, if false, was

made without reasonable grounds for believing it to be true, particularly in the context of

a dispute over an employee's discharge. While the collective bargaining agreement's

grievance procedure indicates the procedure may be initiated and moved from one step to

another by a registered nurse or the association, the agreement contemplates the

procedure will be shepherded by the association and a "designated Nurse

Representative," as the procedure requires Palomar Health to provide copies of all written

responses and decisions to them. Moreover, the agreement's arbitration procedure, which

supplements the grievance procedure by providing for an evidentiary hearing for

grievances not settled by the grievance procedure, may only be initiated by the

association. Thus, when Jones asked a Palomar Health human resources employee

whether she could continue the grievance process without the association's involvement,

the human resources employee had a reasonable basis for informing her she could not.

As Jones cannot establish the alleged misrepresentations underlying her negligent

                                              14
misrepresentation claim were false and made without reasonable grounds for believing

them to be true, she cannot establish her cause of action for negligent misrepresentation

and Palomar Health and Cabrera are entitled to judgment on this cause of action as a

matter of law.

                                              IV

                          Denial of Due Process Cause of Action

       The parties do not dispute Jones had a constitutionally protected property interest

in continued employment with Palomar Health. (See Cleveland Bd. of Educ. v.

Loudermill (1985) 470 U.S. 532, 538-539 [105 S. Ct. 1487, 1491-1492, 84 L. Ed. 2d 494];

Skelly, supra, 15 Cal.3d at pp. 207-208.) Jones's denial of due process cause of action

alleges Palomar Health violated the federal Constitution and 42 U.S.C. section 1983 by

depriving her of this property interest without due process of law.

       To the extent her cause of action is based on an alleged absence of good cause to

discharge her, the cause of action fails for the reasons stated in part I, ante. To the extent

her cause of action is based on an alleged failure to provide her with preremoval

safeguards, the undisputed evidence shows Palomar Health provided her with notice it

intended to discharge her, the reasons it intended to discharge her, a copy of the charges

and materials upon which it based its decision, an opportunity to respond both orally and

in writing to the person who made the discharge decision, and a written reply to her

response. These preremoval safeguards satisfy due process requirements. (Skelly, supra,

15 Cal.3d at p. 215.) Contrary to Jones's assertion, the fact the person who made the

discharge decision may have participated in the underlying investigation does not amount

                                              15
to a deprivation of due process. "[A]llowing a single decisionmaker to undertake both

the investigative and the adjudicative functions in an administrative proceeding does not,

by itself, constitute a denial of due process." (Burrell v. City of Los Angeles (1989) 209
Cal. App. 3d 568, 581-582, citing Griggs v. Board of Trustees (1964) 61 Cal. 2d 93, 98;

Binkley v. City of Long Beach (1993) 16 Cal. App. 4th 1795, 1811.)

       Finally, to the extent her cause of action is based on Palomar Health's failure to

provide her with a posttermination evidentiary hearing, the evidence shows a

posttermination evidentiary hearing was available to Jones as part of the grievance

procedures contained in the collective bargaining agreement between Palomar Health and

the association. (Armstrong v. Meyers (9th Cir. 1992) 964 F.2d 948, 950 ["a public

employer may meet its obligation to provide due process through grievance procedures

established in a collective bargaining agreement"]; Jackson v. Temple University of

Commonwealth System of Higher Education (3d Cir. 1983) 721 F.2d 931, 933 (Jackson)

[posttermination arbitration available under a collective bargaining agreement provides

adequate due process safeguard].) The evidence also shows the association initiated a

posttermination grievance on Jones's behalf; however, the association decided not to

actively pursue the grievance while the Board investigated Jones's conduct. This decision

does not constitute a due process violation by Palomar Health absent evidence Palomar

Health played a role in making the decision. (Jackson, supra, at p. 933 [employer did not

deprive employee of property interest in employee's job without due process where there

is no evidence employer was involved in union's decision not to proceed with

posttermination arbitration provided for in the collective bargaining agreement].)

                                             16
       Palomar Health's deference to the association's decision does not provide such

evidence. "There is a strong public and private interest in maintaining an effective

grievance/arbitration process to settle disputes between employers and employees.

Allowing individual employees to decide which claims to arbitrate would undermine that

process." "Exclusive union control of the grievance process as the employees' sole

representative also helps achieve one of the primary purposes of the process: [¶] A prime

function of a grievance procedure is to secure uniformity in interpreting the agreement

and building up a 'law of the plant' with respect to matters not spelled out in the

agreement . . . . Vesting the Union with control of all grievances increases the likelihood

of uniformity and reduces 'a potential source of competitions and discriminations that

could be destructive of the entire structure of labor relations in the plant.' " (Armstrong v.

Meyers, supra, 964 F.2d at p. 951.) Accordingly, Jones cannot establish a cause of action

for violation of due process.

       Given our conclusions, we need not address Palomar Health's contentions Jones's

complaint is barred by her failure to exhaust her administrative remedies or that Palomar

Health's and Cabrera's alleged actions are immune from liability under various

Government Code provisions. We also need not address Jones's contention the trial court

provide an inadequate decision for appellate review.




                                             17
                                  DISPOSITION

     The judgment is affirmed. Respondents are awarded their costs on appeal.




                                                                 McCONNELL, P. J.

WE CONCUR:


NARES, J.

McDONALD, J.




                                        18